Name: Commission Implementing Decision (EU) 2018/1137 of 10 August 2018 on the supervision, plant health checks and measures to be taken on wood packaging material for the transport of commodities originating in certain third countries (notified under document C(2018) 5245)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  marketing;  wood industry;  trade policy;  agricultural activity;  international trade;  organisation of transport;  cooperation policy;  tariff policy;  trade
 Date Published: 2018-08-14

 14.8.2018 EN Official Journal of the European Union L 205/54 COMMISSION IMPLEMENTING DECISION (EU) 2018/1137 of 10 August 2018 on the supervision, plant health checks and measures to be taken on wood packaging material for the transport of commodities originating in certain third countries (notified under document C(2018) 5245) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the third and the fourth sentence of Article 16(3) thereof, Whereas: (1) Commission Implementing Decision 2013/92/EU (2) provides for plant health checks and measures to be taken on wood packaging material actually in use in the transport of specified commodities originating in China. Articles 1 to 4 of that Decision expire on 31 July 2018. (2) Plant health checks conducted by Member States on the basis of that Decision, as well as Article 13a of Directive 2000/29/EC, have shown that wood packaging material used in the transport of certain commodities originating from Belarus and China (the specified commodities) was non-compliant with Union requirements concerning marking of wood packaging material as set out in point 2 of Section I of Part A of Annex IV to Directive 2000/29/EC, and in some cases also infested by harmful organisms listed in Part A of Annex I to that Directive. (3) In order to ensure a better preparation of the authorities carrying out the respective plant health checks, airport authorities, harbour authorities, other authorities responsible for the control of movement of goods or any professional operator involved in the importation of specified commodities accompanied by wood packaging material, should give, as soon as they are aware of the imminent arrival of that wood packaging material, advance notice thereof to the customs office of the point of entry and to the responsible official body of the point of entry. (4) The wood packaging material of consignments of the specified commodities should be subject to the plant health checks on a regular basis. Member States should define the rate of the wood packaging material of the specified commodities subject to plant health checks. That rate should be no lower than 1 % of the imported wood packaging material of the specified commodities, to ensure that a representative sample is checked. (5) That wood packaging material, as well as the specified commodities, should be subject to the Union rules concerning customs supervision until those plant health checks are completed, in order to ensure that their free movement within the Union territory does not introduce any phytosanitary risks. (6) Plant health checks should take place at the point of entry into the Union or at the place of destination approved for that purpose by the responsible official body, in order to ensure that those checks are carried out in the most appropriate facilities. (7) Where the plant health checks are carried out in the place of destination, and they show that point 2 of Section I of Part A of Annex IV to Directive 2000/29/EC is not complied with, or that the wood packaging material has been found infested by harmful organisms listed in Part A of Annex I to that Directive, the Member State concerned should properly handle the respective wood packaging material and immediately destroy it, to ensure the phytosanitary protection of the Union territory. (8) Member States should notify to the Commission the number and the results of the plant health checks carried out in accordance with this Decision by means of a specific electronic reporting template. (9) Experience of the plant health checks carried out so far shows that, in order to provide further detail on the interceptions recorded on wood packaging material to the national plant protection organisations of those third countries, it is necessary that Member States report any information necessary to identify the sources of unreliable or incorrect marking. (10) This Decision should apply as from 1 October 2018, in order to allow the responsible official bodies and the professional operators the appropriate time to adapt to the new provisions. (11) In order to ensure that no legal vacuum occurs by that date, Articles 1 to 4 of Implementing Decision 2013/92/EU which expire on 31 July 2018 should apply until 30 September 2018. (12) For the purpose of legal clarity, Implementing Decision 2013/92/EU should be repealed as of 1 October 2018, which is the date of application of this Decision. (13) This Decision should apply until 30 June 2020, in order to allow for the adoption of the necessary measures as appropriate by that time. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purpose of this decision, the following definitions shall apply: (a) wood packaging material means wood or wood products used in supporting, protecting or carrying a commodity, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars and dunnage, whether or not actually in use in the transport of objects of all kinds; processed wood produced by glue, heat or pressure or a combination thereof and packaging material entirely composed of wood of 6 mm of thickness or less are excluded; (b) specified commodities means commodities originating in Belarus or China imported into the Union supported, protected or carried by wood packaging material, with the Combined Nomenclature (CN) codes or the TARIC codes listed in Annex I to this Decision and meeting the descriptions laid down in Annex I to Council Regulation (EEC) No 2658/87 (3); (c) consignment means a quantity of goods being covered by a single document required for customs formalities or for other formalities; (d) professional operator means any person, governed by public or private law, involved professionally in, and legally responsible for the introduction in the Union territory of wood packaging material. Article 2 Supervision The wood packaging material of each consignment of the specified commodities, from the time of entry into the customs territory of the Union shall be subject to customs supervision pursuant to Article 134 of Regulation (EU) No 952/2013 of the European Parliament and of the Council (4) and to supervision by the responsible official bodies as referred to in Article 13(1) of Directive 2000/29/EC. The wood packaging material and the specified commodities may only be placed under one of the customs procedures as specified in point 16(a) and (b) of Article 5 of Regulation (EU) No 952/2013 with the exception of the special procedures referred to in Article 210(a) and (b) of that Regulation, if the plant health checks as specified in Article 4 of this Decision have been completed. Article 3 Advance notice of imported wood packaging material Airport authorities, harbour authorities, other authorities responsible for the control of movement of goods or any professional operator involved in the importation of the specified commodities accompanied by wood packaging material, shall give, as soon as they are aware of the imminent arrival of that wood packaging material, advance notice thereof to the customs office at the point of entry or to the responsible official body of the point of entry. Article 4 Plant health checks The wood packaging material of consignments of the specified commodities shall, on a regular basis, be subject to the plant health checks provided for in Article 13a(1)(b)(iii) of Directive 2000/29/EC, to confirm that the wood packaging material meets the requirements laid down in point 2 of Section I of Part A of Annex IV to Directive 2000/29/EC. Based on the identified plant health risk, Member States shall define the rate of the wood packaging material of the specified commodities subject to plant health checks. That rate shall be no lower than 1 % of the consignments of the specified commodities. Until the completion of the checks, that wood packaging material and the respective specified commodities shall remain under customs supervision pursuant to Article 134 of Regulation (EU) No 952/2013 and also to supervision by the responsible official body. Plant health checks shall take place at the point of entry into the Union or at the place of destination approved for that purpose by the responsible official body. Article 5 Measures in case of non-compliance Where the plant health checks referred to in Article 4 show that point 2 of Section I of Part A of Annex IV to Directive 2000/29/EC is not complied with, or that the wood packaging material has been found infested by harmful organisms listed in Part A of Annex I to that Directive, the Member State concerned shall immediately subject the non-compliant wood packaging material to one of the measures provided for in Article 13c(7) of that Directive. When such non-compliance or detection of such infestation is concluded in the place of destination, as referred to in Article 4 of this Decision, the Member State concerned shall ensure that the respective wood packaging material is immediately destroyed. Prior to that destruction, the wood packaging material shall be treated to ensure that no phytosanitary risks occur during and after that destruction. Article 6 Reporting Without prejudice to Commission Directive 94/3/EC (5), Member States shall notify the number and the results of the plant health checks carried out in accordance with this Decision to the Commission, using the electronic reporting template set out in Annex II to this Decision by the following dates: (a) by 31 October 2019 for the period from 1 October 2018 to 30 September 2019; (b) by 31 March 2020 for the period from 1 October 2019 to 29 February 2020. Article 7 Amendment to Implementing Decision 2013/92/EU The second paragraph of Article 7 of Implementing Decision 2013/92/EU is replaced by the following: Articles 1 to 4 shall apply until 30 September 2018. Article 8 Repeal of Implementing Decision 2013/92/EU Implementing Decision 2013/92/EU is repealed as from 1 October 2018. Article 9 Application Articles 1 to 6 shall apply from 1 October 2018. This Decision shall apply until 30 June 2020. Article 10 Addressees This Decision is addressed to the Member States. Done at Brussels, 10 August 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision 2013/92/EU of 18 February 2013 on the supervision, plant health checks and measures to be taken on wood packaging material actually in use in the transport of specified commodities originating in China (OJ L 47, 20.2.2013, p. 74). (3) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (4) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). (5) Commission Directive 94/3/EC of 21 January 1994 establishing a procedure for the notification of interception of a consignment or a harmful organism from third countries and presenting an imminent phytosanitary danger (OJ L 32, 5.2.1994, p. 37). ANNEX I SPECIFIED COMMODITIES 2514 00 00 Slate, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of rectangular (including square) shape 2515 Marble, travertine, ecaussine and other calcareous monumental or building stone of an apparent specific gravity of 2,5 or more, and alabaster, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of rectangular (including square) shape 2516 Granite, porphyry, basalt, sandstone and other monumental or building stone, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape 4401 Fuel wood, in logs, billets, twigs, faggots or similar forms; wood in chips or particles; sawdust and wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms 4415 Packing cases, boxes, crates, drums and similar packings, of wood; cable-drums of wood; pallets, box pallets and other load boards, of wood; pallet collars of wood (excl. containers specially designed and equipped for one or more modes of transport) 4415 20 Pallets, box pallets and other load boards, of wood; pallet collars of wood (excl. containers specially designed and equipped for one or more modes of transport) 4415 20 90 Box pallets and other load boards, of wood (excl. containers specially designed and equipped for one or more modes of transport; flat pallets and pallet collars) 4415 20 20 Pallets and pallet collars, of wood 4418 Builders' joinery and carpentry, of wood, incl. cellular wood panels, assembled flooring panels, shingles and shakes, of wood (excl. plywood panelling, blocks, strips and friezes for parquet flooring, not assembled, and pre-fabricated buildings) 4421 Other articles of wood, n.e.s. 6501 00 Hat-forms, hat bodies and hoods of felt, neither blocked to shape nor with made brims; plateaux and manchons, incl. slit manchons, of felt 6801 00 00 Setts, curbstones and flagstones, of natural stone (excl. slate) 6802 Worked monumental or building stone (except slate) and articles thereof, other than goods of heading 6801 ; mosaic cubes and the like, of natural stone (including slate), whether or not on a blocking; artificially coloured granules, chippings and powder, of natural stone (including slate) 6803 00 Worked slate and articles of slate or of agglomerated slate (excl. slate granules, chippings and powder, mosaic cubes and the like, slate pencils, and ready-to-use slates or boards with writing or drawing surfaces) 6810 Articles of cement, concrete or artificial stone, whether or not reinforced 6811 40 Articles of asbestos-cement, cellulose fibre-cement or the like, containing asbestos 6902 00 Refractory bricks, blocks, tiles and similar refractory ceramic constructional goods, other than those of siliceous fossil meals or similar siliceous earths 6904 00 Non-refractory ceramic building bricks, flooring blocks, support or filler tiles and the like 6905 00 Roofing tiles, chimney pots, cowls, chimney liners, architectural ornaments and other ceramic constructional goods 6906 00 Ceramic pipes, conduits, guttering and pipe fittings (excl. of siliceous fossil meals or similar siliceous earths, refractory ceramic goods, chimney liners, pipes specifically manufactured for laboratories, insulating tubing and fittings and other piping for electrotechnical purposes) 6907 Ceramic flags and paving, hearth or wall tiles; ceramic mosaic cubes and the like, whether or not on a backing (excl. of siliceous fossil meals or similar siliceous earths, refractory goods, tiles specially adapted as table mats, ornamental articles and tiles specifically manufactured for stoves) 6912 00 83 Household articles and toilet articles, of stoneware (excl. tableware, kitchenware, baths, bidets, sinks and similar sanitary fixtures, statuettes and other ornamental articles, pots, jars, carboys and similar receptacles for the conveyance or packing of goods) 6912 00 23 Tableware and kitchenware, of stoneware (excl. statuettes and other ornamental articles, pots, jars, carboys and similar receptacles for the conveyance or packing of goods, and coffee grinders and spice mills with receptacles made of ceramics and working parts of metal) 7210 Flat-rolled products of iron or non-alloy steel, of a width  ¥ 600 mm, hot-rolled or cold-rolled cold-reduced, clad, plated or coated 7313 00 Barbed wire of iron or steel; twisted hoop or single flat wire, barbed or not, and loosely twisted double wire, of a kind used for fencing, of iron or steel 7317 00 Nails, tacks, drawing pins, corrugated nails, staples and similar articles of iron or steel, whether or not with heads of other material (excl. such articles with heads of copper and staples in strips) 7318 Screws, bolts, nuts, coach screws, screw hooks, rivets, cotters, cotter pins, washers, incl. spring washers, and similar articles, of iron or steel (excl. lag screws, stoppers, plugs and the like, threaded) 7415 Nails, tacks, drawing pins, staples and similar Articles, of copper or with shafts of iron or steel and heads of copper, screws, bolts, nuts, screw hooks, rivets, cotters, cotter pins, washers incl. spring washers and similar articles, of copper (excl. staples in strips, and lag screws, plugs, bungs and the like, threaded) 8101 96 Tungsten wire 8102 96 Molybdenum wire 8205 90 10 Anvils; portable forges; hand- or pedal-operated grinding wheels with frameworks 8465 93 Grinding, sanding or polishing machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials (excl. machines for working in the hand and machining centres) 4504 90 80 Agglomerated cork, with or without a binding substance, and articles of agglomerated cork (excl. footwear and parts thereof, insoles, whether or not removable; headgear and parts thereof; plugs and dividers for shotgun cartridges; toys, games and sports equipment and parts thereof; blocks, plates, sheets or strips; tiles of any shape; solid cylinders, incl. discs; corks and stoppers) 4823 90 85 Paper, paperboard, cellulose wadding and webs of cellulose fibres, in strips or rolls of a width  ¤ 36 cm, in rectangular or square sheets, of which no side > 36 cm in the unfolded state, or cut to shape other than rectangular or square, and articles of paper pulp, paper, cellulose wadding or webs of cellulose fibres, n.e.s. 6912 00 83 Household articles and toilet articles, of stoneware (excl. tableware, kitchenware, baths, bidets, sinks and similar sanitary fixtures, statuettes and other ornamental articles, pots, jars, carboys and similar receptacles for the conveyance or packing of goods) 7108 13 80 Gold, incl. gold plated with platinum, in semi-manufactured forms, for non-monetary purposes (excl. sheets and strips of a thickness, excl. any backing, of > 0,15 mm and plates, bars, rods, wire and sections) 7110 19 80 Platinum in semi-manufactured forms (excl. sheets and strips of a thickness, excl. any backing, of > 0,15 mm and plates, bars, rods, wire and sections) 7304 31 20 Precision tubes, seamless, of circular cross-section, of iron or non-alloy steel, cold-drawn or cold-rolled cold-reduced (excl. line pipe of a kind used for oil or gas pipelines or casing and tubing of a kind used for drilling for oil or gas) 7304 41 00 Tubes, pipes and hollow profiles, seamless, of circular cross-section, of stainless steel, cold-drawn or cold-rolled cold-reduced (excl. line pipe of a kind used for oil or gas pipelines, casing and tubing of a kind used for drilling for oil or gas) 8407 33 20 Spark-ignition reciprocating piston engine, of a kind used for vehicles of chapter 87, of a cylinder capacity > 250 cm3 but  ¤ 500 cm3 8407 33 80 Spark-ignition reciprocating piston engine, of a kind used for vehicles of chapter 87, of a cylinder capacity > 500 cm3 but  ¤ 1 000 cm3 8424 49 10 Agricultural or horticultural liquid/powder sprayers designed to be mounted on or drawn by a tractor 8424 82 90 Agricultural or horticultural mechanical appliances, whether or not hand-operated, for projecting or dispersing liquids or powders (excl. sprayers and watering appliances) 8424 89 40 Mechanical appliances for projecting, dispersing, or spraying liquids or powders, of a kind used solely or principally for the manufacture of printed circuits or printed circuit assemblies 8424 89 70 Mechanical appliances, whether or not hand-operated, for projecting, dispersing or spraying liquids or powders, n.e.s. 8467 29 51 Angle grinders for working in the hand, with self-contained electric motor, operating with an external source of power 8544 19 00 Winding wire for electrical purposes, of material other than copper, insulated 8544 49 91 Electric wire and cables, for a voltage  ¤ 1 000 V, insulated, not fitted with connectors, with individual conductor wires of a diameter > 0,51 mm, n.e.s. 8708 30 10 Brakes and servo-brakes and their parts, for the industrial assembly of: pedestrian-controlled tractors, motor cars and vehicles principally designed for the transport of persons, vehicles for the transport of goods with compression-ignition internal combustion piston engine diesel or semi-diesel engine  ¤ 2 500 cm3 or with spark-ignition internal piston engine  ¤ 2 800 cm3, special purpose motor vehicles of heading 8705 , n.e.s. 8708 40 20 Gear boxes and parts thereof, for the industrial assembly of: pedestrian-controlled tractors, motor cars and vehicles principally designed for the transport of persons, vehicles for the transport of goods with compression-ignition internal combustion piston engine diesel or semi-diesel engine of a cylinder capacity  ¤ 2 500 cm3 or with spark-ignition internal piston engine of a cylinder capacity  ¤ 2 800 cm3, special purpose motor vehicles of heading 8705 , n.e.s 8708 91 20 Radiators and parts thereof, for the industrial assembly of: pedestrian-controlled tractors, motor cars and vehicles principally designed for the transport of persons, vehicles for the transport of goods with compression-ignition internal combustion piston engine diesel or semi-diesel engine of a cylinder capacity  ¤ 2 500 cm3 or with spark-ignition internal piston engine of a cylinder capacity  ¤ 2 800 cm3, special purpose motor vehicles of heading 8705 , n.e.s 8708 92 20 Silencers mufflers and exhaust pipes, and parts thereof, for the industrial assembly of: pedestrian-controlled tractors, motor cars and vehicles principally designed for the transport of persons, vehicles for the transport of goods with compression-ignition internal combustion piston engine diesel or semi-diesel engine  ¤ 2 500 cm3 or with spark-ignition internal piston engine  ¤ 2 800 cm3, special purpose motor vehicles of heading 8705 , n.e.s ANNEX II REPORTING TEMPLATE REFERRED TO IN ARTICLE 6 Report on the phytosanitary import checks of wood packaging material of each consignment of the specified commodities originating in Belarus and China Reporting period: Reporting Member State: Points of entry involved: Places of inspection: Number of consignments inspected at place of destination: Number of consignments inspected at point of entry: Combined Nomenclature code: Number of incoming consignments entering the Union via the reporting Member State Number of inspected consignments Of which Number of consignments with compliant wood packaging material Of which Number of consignments intercepted with non-compliant wood packaging material  Of which, with a harmful organism and without a compliant ISPM15 mark (please provide breakdown per harmful organism and whether the mark is missing or incorrect)  Of which, with a harmful organism and a compliant ISPM15 mark (please provide breakdown per harmful organism) Please provide the country code, producer/treatment provider code and treatment code of the ISPM 15 mark(s)  Of which, without a compliant ISPM15 mark only (please provide breakdown between missing mark and incorrect mark) % of specified commodities checked (out of the total number of consignments)